                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,

                                 Plaintiff,

               V.                                                  Criminal Action No.   21-JfJ_-Q/\lq-
MICHAEL PROT ACK,

                                 Defendant.


                           MOTION FOR DETENTION HEARING


       NOW COMES the United States of America, by and through its attorneys, David C.

Weiss, United States Attorney for the District of Delaware, and Briana M. Knox, Assistant

United States Attorney for the District of Delaware, and moves for the pretrial detention of the

Defendant, pursuant to 18 U.S.C. § 3142(d), (e) and (f).           In support of the Motion, the United

States alleges the following:

               1.   Eligibility of Case.      This case is eligible for a detention order because case

involves (check all that apply):

                    X      Crime ofviolence (18 U.S.C. § 3156)

                            Maximum sentence life imprisonment or death

                            IO+ year drug offense

                            Felony, with two prior convictions in above categories

                            Minor victim

                           Possession/use of firearm, destructive device, or other dangerous weapon

                            Failure to register under 18 U.S.C. § 2250

                    X           Serious risk Defendant will flee                 [fOQ~@®
                                                                                          ~-~-~-
                                                                                            11 2021
                                                                                          ---~ ...---.-----~
                                                                                US DISTRICT COURT
                                                                              DISTRICT OF DELAWARE
                           Serious risk obstruction of justice

              2.   Reason For Detention.        The Court should detain Defendant because there

are no conditions of release which will reasonably assure (check one or both):

                   X             Defendant's appearance as required

                   X             Safety of any other person and the community

              3.   Rebuttable Presumption.         The United States will not invoke the rebuttable

presumption against Defendant under § 3142(e).          (If yes) The presumption applies because

(check one or both):

              _ _ Probable cause to believe Defendant committed 10+ year drug offense or

              firearms offense, 18 U.S.C. § 924(c), or a federal crime of terrorism, or a

              specified offense .____ _ _ _ _ _ _ __, with minor victim

              _ _ _ Previous conviction for "eligible" offense committed while on pretrial

       bond

              4.   Time For Detention Hearing.             The United States requests the Court

conduct the detention hearing,

              _ _ _ At first appearance

              __X__ After continuance of _.....:3=--- days (not more than 3).

              5.   Temporary Detention.         The United States request the temporary detention

of the Defendant under 18 U.S.C. Section 3142(d) for a period of _ _ _ _ _ _ days (not

more than 10) so that the appropriate officials can be notified since (check A or Band C):

       A.   At the time the offense was committed the Defendant was:

                       ____ (I) on release pending trial for a felony;


                                                  2
                    _ _ _ _ (2) on release pending imposition or execution of sentence,

                    appeal of sentence or conviction, or completion of sentence for an offense;

                    _ _ _ _ (3) on probation or parole for an offense.

      B.          The Defendant is not a U.S. citizen or lawfully admitted permanent resident.

      C.          The Defendant may flee or pose a danger to any other person or the

community.

             6.   Immigration Status.

                            The Defendant is not a citizen of the U.S. or lawfully admitted for

      permanent    residence   and    is    removable    from    the   United   States   under

      _ _ _ _ _ _ _(list applicable statutory section), and therefore is subject to arrest by

      an ICE officer should he/she be released from custody.

             7.     Other Matters.




      DA TED this 11th day of June, 2021.


                                            Respectfully submitted,


                                            DA YID C. WEISS
                                            UNITED STA TES ATTORNEY


                                      BY: Isl Briana Knox
                                          Briana M. Knox
                                         Assistant United States Attorney


                                              3
